Title: To Thomas Jefferson from William Short, 26 March 1787
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris March 26. 1787

By my calculation I hoped to recieve your letter from Aix yesterday. Although it has not arrived I shall go into the country to-day, not foreseeing that the delay of one day in recieving it can be attended with any bad consequences. It will come to me at St. Germains in four and twenty hours and perhaps less after its arrival here’ if that should be before my return. I shall be four or five days absent and then come to Paris in order to do the honors of your house at Longchamp. I mentioned yesterday to Mde. de Tesse with whom I dined, what you had desired me, on this subject. She and Mde. de Tott were both much pleased with your attention. The latter declined it because as she added ‘je suis les offices de cette semaine mais Mamma qui n’en a aucun scrupule peut trés bien y aller.’ Long debates pour et contre. Mde. de Tesse has never seen Longchamp, which I hardly supposed any Parisian of her age could say. She will come and bring some lady whose name I don’t recollect.—She told me it was well I had not made the proposition to Mde. de la fayette; her piety would have been shocked and therefore I shall say nothing to her on the subject. She was a part of the evening at Mde. de Tessé’s. When Mazzei arrived he approached her and said whether from mechanceté or not I cannot say that he had that moment come from the Hôtel de la fayette where he had been to wait on her but that they told him, Madame la Marquise was gone to vêpres.
Mazzei tells me that the men of letters here think very poorly of Mr. Adams book. It is easy to see that these are the disciples of M. Turgot. Mazzei asked me what I thought of it, taking great pains to impress well on my mind that he had not yet read it and of course had not been able to form his opinion. I had just finished it and of course was able to give him mine, which is that it shews Mr. Adams’s profound researches on the subject he treats, that there are a great many valuable ideas developped in the work, and that it puts the reader in the plain way of developping others; but  that it has neither order in its matter or taste in its style.—He desired to know if I thought the translation would succeed here. Of that I have my doubts; but should rather suppose it would not as an article of Librairie. It is not the kind of work that would be generally read in Paris I should imagine. A few men of learning no doubt would be pleased with it; but most of that class would prefer the original. His translator has read it. I inferred from what Mazzei said that his opinion was not the most favorable. Yet I take it for granted that the translation is going on.
The Maps are all delivered, and I gave notice to the Abbè Morellet two days ago that the plate was at present at his disposal, begging him at the same time to return it as soon as he possibly could as I wished to send it immediately to London.
General Gates’s medal is at length advanced to that point at which by the contract the engraver is entitled to recieve 1200₶. I have told him I would write to you on the subject. He promises to finish it, without fail, in time to go by the May Packet. I think the likeness is very good considering the manner in which it has been taken.
On my way to dinner yesterday I called on Miss Patsy to recieve her commands for you. She gave me the inclosed letter; telling me one of her companions had made her a defi to put the address as you will observe it. I can join my testimony to her’s that she is perfectly well. She seems resigned to faire ses paques, and ‘suivre les offices’ de la semaine sainte au convent.
You will see that a packet has arrived and among the letters brought for you I recognise one with the hand and seal of Mr. Wythe. Will you be so good as to let me know Sir, if he mentions the arrival of Majr. Martin, who carried the Arms of Taliaferro. I wrote by him, and therefore am interested in his safe arrival. A bundle of newspapers came addressed to you by post from Mr. Jay. Within it were two letters for you which I inclose, a letter from Congress to His Most Christian Majesty, one for Mr. Dumas and another for M. Carmichael and a third for Mr. Lamb. I will endeavour to find some private hand to whom I can commit a letter for Mr. Carmichael inclosing that for Lamb. With respect to that for the King I shall await your instructions.Lest Mr. Jay should have omitted particular facts with respect to the eastern disturbances it may be well to mention to you that, from the Papers sent, it appears by Genl. Lincoln’s letter to Govr. Bowdoin of the 4th. of Febry. that he had come up by surprize with the main body of  the insurgents under Shays, had made 150 prisoners with little or no bloodshed and dispersed the rest so effectually as to advise the Governor to countermand his orders for re-inforcing him with other militia.—Govr. Bowdoin in his speech to the house convened the 3d. of Febry. advises vigorous measures, although there was nothing in fact to be apprehended; he founds his advice on the insurgents having treated with contempt the late mild offer held out to them by the acts of the former session. It appears on the whole that if Government will only be mild and at the same time firm, the whole affair is at an end. I am more certain of their firmness than their mildness. I observe by Genl. Lincoln’s letter that Wheeler had desired an interview with Genl. Putnam, that they had accordingly met, that ‘Wheeler’s principal object seeming to be to provide for his personal safety and no encouragement on this head being given him, he retired.’ Would it not have been wise to have given him every encouragement on this head? A letter from Shays to Genl. Lincoln without date also appears in the latest paper that has arrived Febry. 16. It is not published officially. He offers to lay down his arms as well as those of his followers on the condition of a general pardon. He begs Genl. Lincoln to desist from hostilities until an answer can be given by the General Court to their petition for that purpose.
The same papers shew that Pennsylvania and N. Carolina have acceded to the plan of Virginia by appointing commissioners to meet at Philadelphia in May.
I have lately recieved a letter from an American Merchant at Nantes just on his return from Virginia. He tells me the Assembly have annulled the duties on Brandies shipped in American or French bottoms and doubled those on rum and all liquors imported by British Subjects. I suppose it is in consequence of M. de Calonne’s letter to you.
The Assemblee des notables have not yet put the finishing hand to any of the great works they have begun. This is all that is as yet known with certainty in public of their proceedings. Accept my best & sincerest wishes my dear Sir & believe me your most faithful & affectionate friend,

W Short

